Dismissed and Memorandum Opinion filed July 29, 2004








Dismissed and Memorandum Opinion filed July 29, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01364-CR
____________
 
BILAL ABDALLAH,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
Harris County, Texas
Trial Court Cause No. 966,195
 

 
M E M O R A N D U M   O P I N I O N
Appellant was charged in the 351st District Court, in trial
court cause number 967,894, with the offense of engaging in organized
activity.  Bond was set at $1,800,000,
but was later reduced to $1,000,000. 
Appellant filed an application for writ of habeas corpus, claiming the
bond was excessive.  The trial court
denied the application.  Appellant filed
an appeal from the trial court=s denial of his application for writ of habeas corpus.




On July 14, 2004, this court was advised that the underlying
criminal case against appellant was dismissed on July 9, 2004. Because the
underlying case has been dismissed, this appeal is moot.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed July 29, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).